Case 2:20-cv-06759-RGK-JC Document 35-1 Filed 10/05/20 Page 1 of 6 Page ID #:732




   1 Ryan G. Baker (Bar No. 214036)
     rbaker@bakermarquart.com
   2
     Teresa L. Huggins (Bar. No. 263257)
   3 thuggins@bakermarquart.com
     BAKER MARQUART LLP
   4
     777 S. Figueroa St., Suite 2850
   5 Los Angeles, California, 90017
     Telephone: (424) 652-7800
   6
     Facsimile: (424) 652-7850
   7
     Attorneys for Defendant Tony Bobulinski
   8
   9                           UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
  12 CHINA BRANDING GROUP                        Case No. 2:20-CV-06759 RGK (JC)
     LIMITED (IN OFFICIAL
  13 LIQUIDATION), by and through its            DECLARATION OF TONY
                                                 BOBULINSKI IN SUPPORT OF
  14 Joint Official Liquidators, Hugh            OPPOSITION TO APPLICATION
     Dickson of Grant Thornton Specialist        FOR PREJUDGMENT RIGHT TO
  15 Services (Cayman), Limited and David        ATTACH ORDER
     Bennett of Grant Thornton Recovery &
  16 Reorganisation Limited,                     Judge: Hon. R. Gary Klausner
  17                                             Magistrate Judge: Jacqueline Chooljian
                  Plaintiff,
  18                                             [Filed Concurrently with Opposition to
       v.
  19                                             Prejudgment Right to Attach Order;
       TONY BOBULINSKI.                          Declaration of Teresa L. Huggins]
  20
                  Defendant.
  21                                             Date: October 13, 2020
                                                 Time: 9:30 a.m.
  22                                             Courtroom: 750
  23
  24
  25
  26
  27
  28
                                                                Case No. 2:20-CV-06759 RGK (JC)
                  DECLARATION OF TONY BOBULINSKI IN SUPPORT OF OPPOSITION TO
                     APPLICATION FOR PREJUDGMENT RIGHT TO ATTACH ORDER
Case 2:20-cv-06759-RGK-JC Document 35-1 Filed 10/05/20 Page 2 of 6 Page ID #:733




   1        I, Tony Bobulinski, declare as follows:
   2        1.     I have personal knowledge of the facts set forth herein and, if called as
   3 a witness, I could and would testify competently thereto.
   4        2.     On or about March 5, 2015, Adam Roseman (“Roseman”), the CEO of
   5 China Branding Group (“CBG”), reached out to me by email seeking a short-term
   6 bridge loan for CBG. In that email, Roseman claimed that the loan was to be “a
   7 senior secured loan to be paid off in first priority” and “secured by all our assets
   8 (content licenses, our production library and our fixed production equipment in our
   9 10k square foot studio in Culver City) and all bridge loan principal and interest
  10 secured in first position.” Attached as Exhibit A is the email I received from Adam
  11 Roseman.
  12        3.     At that point, I had been friends and business associates with Roseman
  13 for over 13 years. I therefore told my friend I wanted to help him, and subsequent
  14 communications took place. During these conversations, Roseman told me that
  15 CBG owned the rights and interests in a content library, license agreements, and
  16 physical assets (including production equipment) (the “Collateral”).
  17        4.     At all relevant times, Roseman acted consistently with his statements
  18 that the Collateral was owned by CBG. For example, he offered to take me to
  19 “come see the Culver studio” in a March 20, 2015 email. Attached as Exhibit B is
  20 the March 20, 2015 email I received from Roseman.
  21        5.     On March 25, 2015, I met with Roseman in-person at the Peninsula
  22 Hotel in Beverly Hills. During that meeting, Roseman repeated these same
  23 statements, going into detail about CBG’s purported assets. Roseman informed me
  24 that he would take a loan on whatever terms I asked for or needed to move quickly.
  25 Believing that CBG owned the Collateral, I required that my loan be senior secured
  26 by all of CBG’s assets, including the Collateral. Roseman also promised me that I
  27 would receive a 2.5 multiplier of my principal loan amount, no matter what.
  28
                                              -1-                Case No. 2:20-CV-06759 RGK (JC)
                    DECLARATION OF TONY BOBULINSKI IN SUPPORT OF OPPOSITION TO
                       APPLICATION FOR PREJUDGMENT RIGHT TO ATTACH ORDER
Case 2:20-cv-06759-RGK-JC Document 35-1 Filed 10/05/20 Page 3 of 6 Page ID #:734




   1         6.    Roseman agreed to these terms, assuring me that any loan I provided
   2 would be senior secured by all of CBG’s assets and, if CBG was sold, my loan
   3 would be senior in order of funding, and that I would be entitled to a 2.5 multiplier
   4 of my principal loan amount, no matter what.
   5         7.    Roseman said he wanted to move quickly and assured me that our
   6 understanding would be properly documented by the law firm Sheppard Mullin
   7 Richter Hampton, LLP, counsel for CBG at the time. Roseman also told me not to
   8 obtain separate counsel, as he said it would slow down the process of obtaining my
   9 loan and harm CBG. I trusted Roseman, on the basis of our long-standing
  10 friendship and business association, and did not retain separate counsel as a result.
  11         8.    On or about April 15, 2015, I entered into a Senior Secured Promissory
  12 Note (the “Note”) and a Pledge Agreement (the “Pledge Agreement”), based on
  13 Roseman’s assurances that the Note was senior secured by the Collateral, that I
  14 would receive a 2.5 multiplier of my principal no matter what, and that I would have
  15 the right to approve any sale of CBG. I entered into the Note and the Pledge
  16 Agreement because of these assurances and would not have entered into the Note or
  17 Pledge Agreement otherwise. It was very important to me that Paragraph 7 of the
  18 Pledge Agreement required CBG to obtain my written consent before it could
  19 transfer or sell any part of the Collateral. In addition, Paragraph 10.4 of the Note
  20 contained a forum selection clause stating that CBG “(i) agrees that any legal action,
  21 suit or proceeding arising out of or relating to this Note or the Pledge Agreement
  22 may be brought in the courts of the State of California or of the United States of
  23 America for the Southern District of California, and (ii) submits to the exclusive
  24 jurisdiction of any such court in any such action, suit or proceeding.” Attached as
  25 Exhibits C and D, respectively, are the Note and Pledge Agreement that I signed
  26 with CBG.
  27         9.    In the fall of 2015, I introduced Roseman to my good friend, Shing
  28 Tao, the CEO and Chairman of Remark Media Inc. (“Remark”). Remark was
                                          -2-             Case No. 2:20-CV-06759 RGK (JC)
                    DECLARATION OF TONY BOBULINSKI IN SUPPORT OF OPPOSITION TO
                       APPLICATION FOR PREJUDGMENT RIGHT TO ATTACH ORDER
Case 2:20-cv-06759-RGK-JC Document 35-1 Filed 10/05/20 Page 4 of 6 Page ID #:735




   1 interested in purchasing CBG based on Roseman’s continued representations about
   2 what assets CBG owned. I became aware that Remark made an offer of $23.5
   3 million to purchase CBG and its assets.
   4         10.   On or about March 17, 2016, I called into a CBG Board Meeting
   5 where, among other things, the Board discussed the opposition of the sale to
   6 Remark by CBG’s veto-holding shareholder, SIG. The meeting was attended by
   7 CBG’s directors, including, among others, Roseman, Robert Roche (“Roche”), and
   8 Jacob Fisch (“Fisch”). I understand that Fisch, in addition to being a director of
   9 CBG, worked for Roche and was also a subordinated creditor under terms similar to
  10 my Note and Pledge Agreement. The solvency of CBG was also discussed at the
  11 Board meeting. I knew and understood from the terms of the Note that I signed and
  12 other similar Notes, that there were no immediate debts due to CBG Noteholders.
  13 In fact, when debts were to become due, the terms of the Note dictated that a
  14 negotiation would ensure for ownership and payment. Exhibit C of this
  15 Declaration contains the relevant Note terms.
  16         11.   Despite the fact that there were no debts due under my Note or any
  17 other Notes of which I was aware, and that CBG recently got a $23.5 million offer
  18 from Remark, on or about April 24, 2016, Fisch on behalf of CBG (and claiming to
  19 have done so at the direction of CBG’s board of directors) sent out a written notice
  20 to CBG’s Noteholders stating that CBG was unable to meet its debts to its
  21 Noteholders. From my understanding of the Note that I signed and other similar
  22 Notes, an “admission in writing” such as this email purported to be, to the effect that
  23 CBG could not meet its obligations under the notes, would create an “Event of
  24 Default” under the Note, opening the door for creditors to initiate wind-up
  25 proceedings. Exhibit C of this Declaration contains the relevant Note terms on
  26 Event of Defaults in Paragraph 8.
  27         12.   As noted above, this “admission in writing” that served as the “Event
  28 of Default” was sent out on behalf of CBG by Fisch, and I understand that Fisch
                                             -3-                Case No. 2:20-CV-06759 RGK (JC)
                    DECLARATION OF TONY BOBULINSKI IN SUPPORT OF OPPOSITION TO
                       APPLICATION FOR PREJUDGMENT RIGHT TO ATTACH ORDER
Case 2:20-cv-06759-RGK-JC Document 35-1 Filed 10/05/20 Page 5 of 6 Page ID #:736




   1 works for another CBG Co-Director, Roche. I am further aware from my dealings
   2 with CBG, Roche, and Roseman, that Roche is an owner of CBG’s largest creditor
   3 (and I understand, an authorized representative) of CBG’s largest creditor, Hickory
   4 Grove, LLC. Based on my knowledge of CBG’s dealings, SIG’s objections to the
   5 sale to Remark, and in part on the close relationship between Roche and Roseman, I
   6 suspected, and still suspect, that CBG and Roche conspired to manufacture the
   7 Event of Default so that Roche’s Company, Hickory Grove, could initiate the
   8 Cayman Liquidation Proceedings (the “Cayman Liquidation”), and in the process,
   9 circumvent any opposition to a sale by SIG.
  10         13.   On or about April 28, 2016, four days after the Event of Default,
  11 Hickory Grove did initiate the Cayman Liquidation.
  12         14.   In or around April, 2016, after CBG entered into liquidation in the
  13 Caymans Islands, CBG asked each Noteholder, including me, to sign a distribution
  14 agreement that would negate their pledge agreements (“Distribution Agreement”),
  15 which all included the same Section 7 as my Pledge Agreement and which
  16 prevented CBG from transferring assets without the Noteholders’ consent. I refused
  17 to sign the Distribution Agreement because I did not wish to give up my rights to
  18 control the timing of any sale of CBG.
  19         15.   Given that CBG went into the Cayman Liquidation without my
  20 approval, and despite my suspicion that the Cayman Liquidation was initiated by
  21 collusion between CBG and Hickory Grove’s principals to manufacture a false
  22 Event of Default, I had no choice but to submit a Proof of Debt in the Cayman
  23 Islands, despite the forum selection clause in my Note. I submitted a Proof of Debt
  24 to the Joint Official Liquidators of CBG (the “JOLs”) during the Cayman
  25 Liquidation for a total of $1,625,000, which included the principal Note amount
  26 plus the 2.5 multiplier Roseman had promised me. The JOLs rejected my Proof of
  27 Debt, claiming that I was only owed a balance of the principal $650,000 and
  28 concluding that my Note was not senior secured by the Collateral.
                                             -4-               Case No. 2:20-CV-06759 RGK (JC)
                    DECLARATION OF TONY BOBULINSKI IN SUPPORT OF OPPOSITION TO
                       APPLICATION FOR PREJUDGMENT RIGHT TO ATTACH ORDER
Case 2:20-cv-06759-RGK-JC Document 35-1 Filed 10/05/20 Page 6 of 6 Page ID #:737




   1         16.   After the JOLs rejected my Proof of Debt, and CBG’s assets were
   2 being distributed to meet its obligations, I had no choice but to appeal the JOLs
   3 denial (the “Cayman Litigation”).
   4         17.   During the Cayman Litigation, I attempted to conduct discovery typical
   5 to that available to litigants in U.S. Courts, where my forum selection clause was
   6 supposed to govern. I was seeking discovery to, among other things, present to the
   7 Court a full picture of my negotiations with Roseman and CBG, to discover the
   8 nature of the initiation of the sham Cayman Liquidation that forced me into the
   9 Cayman courts and to learn more about the internal deliberative process of all
  10 relevant parties that led to the results in the Cayman Liquidation. I was denied this
  11 opportunity before and at the hearing.
  12         18.   CBG also never sought written consent from me to transfer its assets,
  13 as Section 7 of the Pledge Agreement required. To this day, I do not know how the
  14 sale of CBG to Remark closed without my required consent.
  15         19.   On February 21, 2019, I filed suit against Roseman in California. On
  16 July 10, 2019, I filed a first amended complaint in the Central District of California,
  17 Tony Bobulinski v. Adam Roseman, Case No. 2:19-cv-02963-MWF-SS. I currently
  18 have two causes of action pending against Roseman: fraud in the inducement, and
  19 negligent misrepresentation.
  20
  21         I declare under penalty of perjury under the laws of the United States of
  22 America and the State of California that the foregoing information is true and
  23 correct. Executed on October 5th, 2020, at Los Angeles, California.
  24
  25
  26                                      By:
                                                      Tony Bobulinski
  27
  28
                                              -5-                Case No. 2:20-CV-06759 RGK (JC)
                    DECLARATION OF TONY BOBULINSKI IN SUPPORT OF OPPOSITION TO
                       APPLICATION FOR PREJUDGMENT RIGHT TO ATTACH ORDER
